 1                                                         HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7
                                          AT TACOMA
 8
        TASI Q. CADIZ,                                      CASE NO. C19-5244 RBL
 9
                                Plaintiff,                  ORDER DENYING MOTION FOR
10              v.                                          LEAVE TO PROCEED IFP

11      MULTICARE HEALTH SYSTEM,

12                              Defendant.

13

14          THIS MATTER is before the Court on Plaintiff Cadiz’s Motion for Leave to Proceed in

15   forma pauperis, supported by his proposed complaint [Dkt. # 1] Cadiz seeks to sue Multicare for

16   breach of contract negligence harassment/retaliation and civil rights violations. It appears he also

17   seeks to represent a class of similarly situated persons. The basis for Cadiz’s claims is not at all

18   clear from his complaint. It appears that he was using a Multicare restroom near its emergency

19   room when someone opened the door, exposing him. He was ultimately asked to leave.

20          The rest of the 44-page complaint is filled with conclusory statements about Multicare’s

21   obligations and intentions, filled with adjectives and legal citations, but no facts.

22

23

24

     ORDER DENYING MOTION FOR LEAVE TO
     PROCEED IFP - 1
 1          A district court may permit indigent litigants to proceed in forma pauperis upon

 2   completion of a proper affidavit of indigency. See 28 U.S.C. § 1915(a). The Court has broad

 3   discretion in resolving the application, but “the privilege of proceeding in forma pauperis in civil

 4   actions for damages should be sparingly granted.” Weller v. Dickson, 314 F.2d 598, 600 (9th Cir.

 5   1963), cert. denied 375 U.S. 845 (1963). Moreover, a court should “deny leave to proceed in

 6   forma pauperis at the outset if it appears from the face of the proposed complaint that the action

 7   is frivolous or without merit.” Tripati v. First Nat’l Bank & Trust, 821 F.2d 1368, 1369 (9th Cir.

 8   1987) (citations omitted); see also 28 U.S.C. § 1915(e)(2)(B)(i). An in forma pauperis complaint

 9   is frivolous if “it ha[s] no arguable substance in law or fact.” Id. (citing Rizzo v. Dawson, 778

10   F.2d 527, 529 (9th Cir. 1985); see also Franklin v. Murphy, 745 F.2d 1221, 1228 (9th Cir. 1984).

11          A pro se Plaintiff’s complaint is to be construed liberally, but like any other complaint it

12   must nevertheless contain factual assertions sufficient to support a facially plausible claim for

13   relief. Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009) (citing Bell

14   Atlantic Corp. v. Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007)). A

15   claim for relief is facially plausible when “the plaintiff pleads factual content that allows the

16   court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

17   Iqbal, 556 U.S. at 678.

18          Ordinarily, the Court will permit pro se litigants an opportunity to amend their complaint

19   in order to state a plausible claim. See United States v. Corinthian Colleges, 655 F.3d 984, 995

20   (9th Cir. 2011) (“Dismissal without leave to amend is improper unless it is clear, upon de novo

21   review, that the complaint could not be saved by any amendment.”)

22

23

24

     ORDER DENYING MOTION FOR LEAVE TO
     PROCEED IFP - 2
 1          Cadiz’s proposed complaint does not meet this plausibility standard. He has not identified

 2   any individual who did anything to him, or explained why what they did violated any of his

 3   contractual or constitutional or other rights, or how it amounted to actionable discrimination.

 4          Although a non-attorney may appear in propria persona in his own behalf, that privilege

 5   is personal to him. McShane v. United States, 366 F.2d 286, 288 (9th Cir.1966). He has no

 6   authority to appear as an attorney for others than himself. Russell v. United States, 308 F.2d 78,

 7   79 (9th Cir.1962); Collins v. O'Brien, 208 F.2d 44, 45 (D.C.Cir.1953), cert. denied, 347 U.S.

 8   944, 74 S.Ct. 640, 98 L.Ed. 1092 (1954). The real party in interest must be the person who “by

 9   substantive law has the right to be enforced.” See C.E. Pope Equity Trust v. United States, 818

10   F.2d 696, 697 (9th Cir. 1987); see also McShane v. United States, 366 F.2d 286, 288 (9th

11   Cir.1966) (the privilege to represent oneself pro se provided by section 1654 is personal to the

12   litigant and does not extend to other parties or entities). A non-lawyer representative cannot

13   litigate claims that are not personal to him.

14          As a pre so litigant, Cadiz may represent himself, only; he cannot represent a class of

15   similarly situated people, even if a corporation’s employee’s opening a restroom door was the

16   sort of claim that could otherwise lead to a class action against the corporation.

17          Cadiz’s Motion for leave to proceed in forma pauperis is DENIED. Plaintiff Cadiz shall

18   pay the filing fee or file an amended complaint within 21 days of this Order, or the case will be

19   dismissed. Any amended complaint should focus on the “who, what, when, where, and why” of a

20   factual story. Acres of adjectives, legal citations, and conclusory statements are not required and

21   are not enough to state a viable claim. His complaint should identify who did what to him, when

22

23

24

     ORDER DENYING MOTION FOR LEAVE TO
     PROCEED IFP - 3
 1   where and why, and then plausibly articulate why that conduct is actionable in this Court. The

 2   incident he has described thus far does not state a plausible claim.

 3          IT IS SO ORDERED.

 4          Dated this 19th day of April, 2019.

 5

 6                                                         A
                                                           Ronald B. Leighton
 7                                                         United States District Judge

 8                                                         	
                                                           	
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER DENYING MOTION FOR LEAVE TO
     PROCEED IFP - 4
